 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    RICHARD BANDA,                                 Case No. 2:19-cv-00989-KJD-VCF
12                       Petitioner,                 ORDER
13           v.
14    HIGH DESERT STATE PRISON, et al.,
15                       Respondent.
16

17          Petitioner having filed an unopposed motion for an extension of time (second request)

18   (ECF No. 13), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for an extension of

20   time (second request) (ECF No. 13) is GRANTED. Petitioner will have up to and including May

21   22, 2020, to file an amended petition.

22          DATED: March 19, 2020
23                                                             ______________________________
                                                               KENT J. DAWSON
24                                                             United States District Judge
25

26
27

28
                                                     1
